Wilkins, J.
(concurring, with whom Kaplan, J., joins). I agree with the result reached by the court and with the conclusions expressed in parts one and two of the opinion. As to part three, I agree that equal protection principles bar the application of § 24 to Boston taxpayers merely because their cases are pending for a particular year in the Appellate Tax Board, where the board has granted relief to other Boston taxpayers for the same tax year on the basis of the holding of the court in the Tregor case. In joining the opinion on the equal protection point, I assume that some Boston taxpayers have received such abatements for years prior to fiscal year 1980. I do not join in any expression in the opinion as to the application of § 24 to pending applications for prior fiscal years in other municipalities.
I reject, however, the suggestion that due process considerations bar the application of § 24 to years prior to fiscal *907year 1980. There was no reasonable basis for taxpayer reliance on the dicta expressed by this court in opinions prior to the Tregor opinion. If all appeals from a municipality were to be treated the same for a given fiscal year, I would conclude that there was no denial of equal protection or of due process of law in applying § 24 to all appeals to the board for that municipality for that fiscal year.